Rombauer, P. J.
—This is an original proceeding by mandamus. The traverse of the respondent’s return, among other things, asserts' that a certain ordinance of the city of St. Louis relied on by respondent is unconstitutional. As the relators insist on the constitutional objection, they have necessarily pleaded themselves out of court, since, under the decision of the supreme court in State ex rel. Blakemore v. Rombauer, 101 Mo. 499, the jurisdiction of this court -in proceedings by original writ is limited to cases falling within its appellate jurisdiction.
Neither can we transfer the cause to the supreme court, as section 3300 of the Revised Statutes of 1889 confines the power of such transfer to cases which reach this court by appeal or writ of error. Hence, the only disposition which we can make of this writ is to dismiss it for want of jurisdiction. So ordered.
All concur.